MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Mar 27 2018, 9:09 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Aaron T. Craft
                                                         Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             March 27, 2018
Parent-Child Relationship of                             Court of Appeals Case No.
An.C. and Aa.C. (Minor                                   91A02-1710-JT-2360
Children) and                                            Appeal from the White Circuit
C.C. (Father),                                           Court
                                                         The Honorable Robert W.
Appellant-Defendant,
                                                         Thacker, Judge
        v.                                               Trial Court Cause Nos.
                                                         91C01-1704-JT-3
                                                         91C01-1704-JT-4
Indiana Department of Child
Services,
Appellee-Plaintiff.



Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018          Page 1 of 14
[1]   C.C. (“Father”) appeals the order of the White Circuit Court terminating his

      rights to his minor children, An.C. and Aa.C. (collectively “Children”). On

      appeal, Father contends that the Indiana Department of Child Services

      (“DCS”) presented insufficient evidence to support the trial court’s decision to

      terminate his parental rights.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Twin boys An.C. and Aa.C. were born to V.G. (“Mother”) 1 and Father on May

      2, 2011. On January 20, 2016, Children were removed from Father and placed

      in foster care based on Father using heroin in the children’s presence, Father’s

      lack of supervision of the children, and the fact that Father reportedly drove the

      children while under the influence of drugs. Father then tested positive for

      morphine one day after Children’s removal. On January 22, DCS filed a

      petition alleging An.C. and Aa.C. were children in need of services (“CHINS”).


[4]   On April 1, 2016, Children were adjudicated to be CHINS and on May 20, a

      dispositional hearing was held, and the trial court issued a dispositional decree

      with respect to each child. As part of the decree, Father was ordered to: (1)

      contact the DCS family case manager on a weekly basis; (2) notify the family

      case manager of any changes in address, household composition, employment,




      1
        Mother resides in Maryland, and she voluntarily relinquished her parental rights. She does not participate in
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018             Page 2 of 14
      or telephone number; (3) notify the family case manager of any arrests or

      criminal charges for any household member; (4) allow the family case manager

      or other service providers to make announced or unannounced visits to the

      home; (5) participate in any program or assessment recommended by the family

      case manager; (6) keep all appointments; (7) sign any releases necessary for the

      family case manager to monitor compliance with the terms of the order; (8)

      maintain safe, suitable, and stable housing; (9) secure and maintain a legal and

      stable source of income; (10) refrain from using, manufacturing, or distributing

      illicit drugs and take medications only as prescribed; (11) not consume any

      alcohol; (12) obey the law; (13) complete a substance abuse assessment, follow

      all recommended treatments, and successfully complete all treatment

      recommendations developed as a result of the substance abuse assessment; (14)

      submit to random drug or alcohol screens; (15) meet all personal medical and

      mental health needs; (16) attend all scheduled visitations with Children and

      comply with the visitation rules and procedures; and (17) work with a home

      based case manager to obtain employment and stable housing. Ex. Vol. 4,

      Petitioner’s Ex. 4.2 A permanency hearing for both cases was held on

      November 14, but Father was incarcerated at the time and did not attend.


[5]   In March 2016, Father underwent a substance abuse assessment and was

      recommended for individual therapy. On March 30, Father began meeting with




      2
       This is the dispositional order for An.C. The order for Aa.C. is virtually identical notwithstanding the
      change in name. See Ex. Vol. 4, Petitioner’s Ex. 5.

      Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018              Page 3 of 14
      Ted Eckerle (“Eckerle”), a therapist at Wabash Valley Alliance. Father’s

      attendance “was very sporadic” and he only showed up for thirteen sessions

      over a sixteen-month period. Tr. p. 31. And during this time, Father “had a

      couple of no shows.” Id. Father did not make much progress during their time

      together, specifically with regards to employment or finding a stable place to

      live. Id. at 32. Eckerle explained, “I always questioned how motivated [Father]

      was just because he didn’t seem to be making much progress with finding

      employment or wanting to find a place of his own which he talked about but

      never really happened.” Id. Additionally, Father’s pervasive and continuing

      drug use was a consistent issue during his time with Eckerle and others.


[6]   Between March and August 2016, Father tested positive for morphine seven

      times. From September 2016 to December 2016, Father was incarcerated. Soon

      after his release, Father tested positive for alcohol on December 30. Father then

      went for a little over two months without a positive drug screen. However,

      between March 2, 2017, and May 24, 2017—when he stopped showing up for

      his drug screens—Father tested positive for morphine eleven times,

      methamphetamine three times, nordiazepam twice, alcohol once, oxycodone

      once, and oxazepam once. Tr. p. 103; Ex. Vol. 3, Petitioner’s Exs. 1–3.


[7]   Because of his failed drug screenings, Father was referred for the addictions

      program through Wabash Valley Alliance in April 2017. He attended three

      times in April, then stopped showing up. Tr. p. 51. Father attended again in

      May, but he only showed up twice, and he was not seen after May 23. Id. The

      therapist in charge of Father’s addictions group therapy indicated that he made

      Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 4 of 14
       no progress toward treating his drug addiction during his two brief stints in the

       program. Id. at 51–52.


[8]    Despite his drug use and inconsistent attendance with services provided, Father

       was consistent with his supervised visits with Children. Beth McClyde

       (“McClyde”), of Promising Futures, provided case management and supervised

       visits for Father from February 2016 until January 2017. She testified that

       during the weekly visits, Father was patient with Children, interacted with them

       appropriately, and maintained his composure during an outburst by An.C. Id.

       at 42–43. But Father made little to no progress in finding employment, stable

       housing, staying sober, or avoiding trouble with law enforcement. Id. at 43–44.


[9]    David Ifedi (“Ifedi”) took over case management and Father’s supervised visits

       in early 2017. Ifedi explained that while Father was consistent with the visits,

       “he had multiple no-shows” for the case management. Id. at 57. Thus, although

       Father acted appropriately with Children during the visits, he made no progress

       with regard to finding stable housing, securing employment, or taking part in

       drug treatment. Ifedi explained this was because Father did not attend many of

       the sessions, and when he did, “he didn’t want to do much.” Id.


[10]   The closest Father came to secure a stable residence during the CHINS

       proceedings was in his father’s trailer that is owned by his grandparents.

       However, the trailer “wasn’t a good environment for someone trying to get

       clean,” because of his father’s and brother’s alcoholism and habitual drug use

       respectively. Id. at 45–46. Moreover, Father’s grandparents no longer allow


       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 5 of 14
       Father on their property “[b]ecause he brings his dad alcohol.” Id. at 87. Father

       reported that he stayed with a girlfriend for a short time, but also that he

       sometimes slept in his car. Id. at 58.


[11]   Regarding employment, Father secured a job a Jordan’s Manufacturing shortly

       after he was released from prison in December 2016. But he only held that job

       for roughly two months. And during this time when Father was clean, he told

       his case manager that “he was actually doing some scamming to get money

       illegally.” Id. at 49. Once Father quit working at Jordan’s Manufacturing, he

       remained unemployed and showed little to no interest in gaining employment.

       Id. at 57–58.


[12]   Father also had four encounters with law enforcement while the CHINS cases

       were pending. He was arrested in August 2016 for stealing from a Hobby

       Lobby. Later that month, Father was arrested for possession of a controlled

       substance and subsequently spent two and one-half months in jail. In May

       2017, Father was arrested when he and another individual attempted to steal a

       tire off of a vehicle. And later that month, he was arrested and charged with

       criminal trespass for coming on to the property of his father’s trailer against the

       wishes of the property owners—his grandparents. Father also has a prior

       conviction for felony trafficking for attempting to deliver drugs to his

       incarcerated brother.


[13]   On April 26, 2017, DCS filed petitions to terminate Father’s parental rights.

       The trial court conducted an evidentiary hearing on the petitions on July 21,


       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 6 of 14
       and Father did not attend.3 On September 11, the trial court entered findings of

       fact and conclusions of law granting DCS’s petitions and terminating Father’s

       parental rights. Father now appeals.


                                  Termination of Parental Rights
[14]   We have consistently noted that the purpose of terminating parental rights is not

       to punish parents but instead to protect their children. In re S.P.H., 806 N.E.2d
874, 880 (Ind. Ct. App. 2004). Although parental rights have a constitutional

       dimension, the law allows for the termination of such rights when the parents

       are unable or unwilling to meet their responsibilities as parents. Id. Indeed, the

       parent’s interests must be subordinated to the children’s interests in determining

       the proper disposition of a petition to terminate parental rights. In re G.Y., 904
N.E.2d 1257, 1259 (Ind. 2009).


[15]   The termination of parental rights is controlled by Indiana Code section 31-35-

       2-4(b)(2), which provides that a petition to terminate parental rights must allege:


                     (B) that one (1) of the following is true:
                           (i) There is a reasonable probability that the conditions
                               that resulted in the child’s removal or the reasons for
                               placement outside the home of the parents will not
                               be remedied.




       3
        Father’s grandmother testified that the night before the hearing, he was “drugged up” and “trying to get
       money off his father to buy drugs.” Tr. p. 87.

       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018            Page 7 of 14
                          (ii) There is a reasonable probability that the
                               continuation of the parent-child relationship poses a
                               threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;
                    (C) that termination is in the best interests of the child; and
                    (D) that there is a satisfactory plan for the care and treatment
                        of the child.

[16]   The burden is on DCS to prove each element by clear and convincing evidence.

       Ind. Code § 31-37-14-2; G.Y., 904 N.E.2d at 1261. As Indiana Code section 31-

       35-2-4(b)(2)(B) is written in the disjunctive, the trial court is required to find that

       only one prong of that subsection has been established by clear and convincing

       evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010). If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. I.C. § 31-35-2-8(a). If the court does not find that the

       allegations in the petition are true, it shall dismiss the petition. Id. at § 8(b).


[17]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh the evidence nor assess witness credibility. Id. We

       consider only the evidence and reasonable inferences favorable to the trial

       court’s judgment. Id. In deference to the trial court’s unique position to assess

       the evidence, we will set aside a judgment terminating a parent-child

       relationship only if it is clearly erroneous. Id. Clear error is that which leaves us

       with a definite and firm conviction that a mistake has been made. J.M. v. Marion



       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 8 of 14
       Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans.

       denied.


[18]   Indiana Code section 31-35-2-8(c) provides that the trial court “shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” to either terminate a parent-child relationship or to dismiss the

       termination petition. When the trial court enters such findings and conclusions

       of law, we apply a two-tiered standard of review. A.D.S. v. Indiana Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied. We first

       determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” Id. (quoting Quillen v. Quillen, 671 N.E.2d 98, 102

       (Ind. 1996)). If the evidence and inferences support the trial court’s decision, we

       must affirm. Id.


                                      Discussion and Decision
[19]   On appeal, Father challenges the sufficiency of the evidence supporting the trial

       court’s decision to terminate his parental rights. Specifically, Father claims that

       there is insufficient evidence to support the trial court’s conclusions: (1) that

       there was a reasonable probability that the conditions which led to Children’s

       removal from Father’s care would not be remedied; (2) that the continuation of

       the parent-child relationship posed a threat to the well-being of Children; and

       (3) that termination of Father’s parental rights was in Children’s best interests.


       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 9 of 14
       A. Conditions Which Led to Children’s Removal

[20]   Father contends that the trial court erred in determining that the conditions

       which led to Children’s removal from Father or their placement outside

       Father’s home will not be remedied. In deciding whether there is a reasonable

       probability that such conditions will not be remedied, the trial court must

       determine a parent’s fitness to care for the child at the time of the termination

       hearing while also taking into consideration evidence of changed

       circumstances. A.D.S., 987 N.E.2d at 1156–57. However, the trial court may

       disregard efforts made only shortly before termination and weigh more heavily

       a parent’s history of conduct prior to those efforts. In re K.T.K., 989 N.E.2d
1225, 1234 (Ind. 2013).


[21]   Father claims that although he “has not had a great deal of success so far in

       dealing with addiction, or his unstable housing or employment situation . . .

       there are indications that Father can [now] make the necessary changes.”

       Appellant’s Br. at 16–17. He cites in support the nearly three-month period after

       his December 2016 release from prison during which he was sober and secured

       stable employment. However, Children were removed from Father’s care due

       to his use of and addiction to illicit drugs. And Father lost the job he secured

       after being released from prison, and he then proceeded to test positive for illicit

       drugs eleven times between March 2, 2017 and May 24, 2017, when he stopped

       showing up for drug screens. He also sporadically attended treatment sessions,

       and when he did show up, he lacked any motivation to make the necessary

       substantive changes in his life. See, e.g., Tr. pp. 46–49, 57, 111–12. As the trial

       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 10 of 14
       court aptly stated in its findings, “Unless Father is able to overcome his drug

       addiction, he will probably never be able to break the cycle of crime,

       unemployment, and homelessness.” Appellant’s App. p. 22.


[22]   Therefore, under these facts and circumstances, we cannot say that the trial

       court clearly erred in concluding there was a reasonable probability that the

       conditions that resulted in Children’s removal from Father’s care, or the reasons

       for Children’s continued placement outside Father’s home, i.e. Father’s use of

       illicit drugs, would not be remedied.


       B. Continuation of Parent-Child Relationship

[23]   Father also argues that the trial court erred in determining that the continuation

       of the parent-child relationship poses a threat to Children’s well-being. Because

       we conclude that DCS proved that there was a reasonable probability that the

       conditions which resulted in Children’s removal from Father’s care would not

       be remedied, we need not address Father’s arguments directed at the threat

       prong of Indiana Code section 31-35-2-4(b)(2)(B). See In re A.K., 924 N.E.3d at

       220 (noting that section 4(b)(2)(B) is written in the disjunctive and that the trial

       court is required to find that only one prong of subsection (b)(2)(B) has been

       established).


[24]   However, even if we did consider Father’s argument under the threat prong, he

       would not prevail. In addressing the “threat” prong of section 4(b)(2)(B), the

       trial court must consider the parent’s habitual patterns of conduct to determine

       the probability of future neglect or deprivation of the child. A.D.S., 987 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 11 of 14
       at 1157. The trial court may consider evidence of a parent’s prior history of

       neglect, failure to provide support, and lack of adequate housing and

       employment. Id. DCS is not required to provide evidence ruling out all

       possibilities of change. Id. Instead it needs to establish only that a reasonable

       probability exists that the parent’s behavior will not change. Id.


[25]   We recognize that Father has a bond with Children, and many testified that his

       visitations with Children were consistent and positive. But Father repeatedly

       tested positive for illicit drugs, and he never established stable housing or

       consistent employment. Nor did he successfully complete any of the services

       DCS offered to him. He was also arrested four times while the CHINS

       proceedings were ongoing, and he served approximately two and one-half

       months in jail. Moreover, on the night before the evidentiary hearing, which he

       did not attend, Father showed up at his father’s home “drugged up” and “trying

       to get drug money.” Tr. p. 87. Accordingly, the trial court did not clearly err in

       concluding that there was a reasonable probability that the continuation of the

       parent-child relationship posed a threat to the well-being of Children.


       C. Best Interests of the Children

[26]   Father lastly claims that the trial court clearly erred in concluding that

       termination of his parental rights was in the best interests of Children. In

       determining what is in the best interests of the child, the trial court must look

       beyond the factors identified by DCS and look to the totality of the evidence.

       A.D.S., 987 N.E.2d at 1158. The trial court must subordinate the interests of the


       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 12 of 14
       parent to those of the child, and the court need not wait until the child is

       irreversibly harmed before terminating the parent-child relationship. Id.


[27]   Here, we note that Father failed to complete any of the services offered to him.

       He repeatedly tested positive for use of illicit drugs. He did not complete any of

       the substance abuse programs to which he was referred. Father was also

       arrested four times throughout the CHINS and termination proceedings, and he

       failed to secure or maintain stable housing or employment. Moreover, Children

       exceled in foster care, and their foster parents intended to adopt them.

       Children’s therapist testified that “[t]he progress they’ve made is actually

       phenomenal.” Tr. p. 63. In light of these facts, we cannot say that the trial court

       clearly erred in determining that termination of Father’s parental rights was in

       the best interests of Children


[28]   Father indicates that both the Children’s therapist and Guardian Ad Litem

       (“GAL”) testified that Children would grieve the loss of their Father if the

       relationship was severed. This may be true; however, the therapist also testified

       that if Children were put back into an unstable environment with Father “they

       would regress” and “it would be a pretty quick trigger backwards.” Id. at 70.

       And the GAL testified that although Children would grieve the loss of the

       relationship with their Father, the risk of Children’s regression from going back

       to Father in his current state would be far worse. Id. at 122. Children need

       stability and permanency, which Father has shown no ability to provide, and

       which Children are close to gaining in their foster parents’ home. Accordingly,



       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 13 of 14
       the trial court did not clearly err in concluding that termination of Father’s

       parental rights was in the best interests of his Children.


                                                 Conclusion
[29]   We have no reason to doubt Father’s claims that he and his two sons love one

       another and are bonded. But that does not make the termination of his parental

       rights improper; it merely makes it all the more heartbreaking that Father has

       proven himself incapable of overcoming his substance abuse problem. Father’s

       argument on appeal is little more than a request for us to reweigh the evidence

       and come to a conclusion different than that reached by the trial court. This we

       cannot do. Considering the facts most favorable to the trial court’s decision, and

       the reasonable inferences that may be drawn therefrom, we cannot say that the

       court clearly erred in terminating Father’s parental rights.


[30]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 91A02-1710-JT-2360 | March 27, 2018   Page 14 of 14